Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on November 15th, 2021 has been received and entered.
Claims 1, 7, and 16 have been amended.
Claim 10 has been canceled.
Claim 21 has been added.
Claims 1-9 and 11-21 now remain pending and are allowed with examiner’s amendment presented herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with John Ogilvie (Registration Number 37,987) on December 9th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please amend claims 1, 7, 8, 9, 15, 16, 18, 19, and 21 as follows:

a digital memory;
digital representations of stochastically constructed software development pipelines, each representation residing in the memory, each representation including a directed acyclic graph of constituent tasks of a respective pipeline, each pipeline configured for executing software development operations;
a processor in operable communication with the memory, the processor configured to perform steps for identifying one or more pipeline performance improvement options, the steps including (a) selecting multiple improvement-relevant representations from the obtained representations by applying at least one improvement-relevance representation filter to at least a portion of the obtained representations, the selecting performed non-parametrically without relying on any assumption that data follows a probability distribution (b) for a particular representation in a plurality of the selected improvement-relevant representations, identifying a critical path of the pipeline which is represented by the particular representation, , (d) choosing a critical path by performing at least one of the following: applying at least one critical path relevance filter, eliminating from consideration a task which is completely a subset of another task within a particular execution instance of a directed acyclic graph, or finding for a particular task in a directed acyclic graph a longest connected chain of tasks which includes the particular task and removing a subset that is defined by the chain, and (e) at least one of the following: improving performance of the pipeline by reducing execution time of the critical task, or improving performance of the pipeline by reducing usage of a computational resource by the critical task.

Claim 7. (Currently amended) A method for identifying one or more performance improvement options in a group of stochastically constructed software development pipelines, the method comprising:
obtaining digital representations of stochastically constructed software development pipelines, each representation including a directed acyclic graph of constituent tasks of a respective pipeline, each pipeline configured for executing software development operations;
selecting multiple improvement-relevant representations from the obtained representations by applying at least one improvement-relevance representation filter to at least a portion of the obtained representations, said selecting comprising applying at least one of the following as an 
for a particular representation in a plurality of the selected improvement-relevant representations, identifying a critical path of the pipeline which is represented by the particular representation; 
indicating at least one critical task, the critical task being a pipeline improvement option, in that the critical task is located on at least one critical path of at least one pipeline, and in that a performance improvement of the pipeline is dependent upon a performance improvement of the critical task; 
choosing a critical path by performing at least one of the following: applying at least one critical path relevance filter, eliminating from consideration a task which is completely a subset of another task within a particular execution instance of a directed acyclic graph, or finding for a particular task in a directed acyclic graph a longest connected chain of tasks which includes the particular task and removing a subset that is defined by the chain; and
at least one of the following: improving performance of the pipeline by reducing execution time of the critical task, or improving performance of the pipeline by reducing usage of a computational resource by the critical task.

Claim 8. (Currently amended) The method of claim 7, wherein at least two of the stochastically constructed software development pipelines differ from one another due at least in part to at least one of the following: resource availability randomness, conditional execution, a difference in task dependency, or use of a different branch of source code



Claim 9. (Currently amended) The method of claim 7, wherein at least two of the stochastically constructed software development pipelines differ from one another due at least in part to at least one of the following: resource availability randomness, or conditional execution

Claim 15. (Currently amended) The method of claim 7, wherein choosing comprises 

for a particular task in a directed acyclic graph, finding a longest connected chain of tasks which include the particular task, and removing a subset that is defined by the chain.

               Claim 16. (Currently amended) A computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a method for identifying one or more performance improvement options in a group of stochastically constructed pipelines, the method comprising:
obtaining digital representations of stochastically constructed pipelines, each representation including a directed acyclic graph of constituent tasks of a respective pipeline, each pipeline configured for executing industrial operations;
selecting multiple improvement-relevant representations from the obtained representations by applying at least one improvement-relevance representation filter to at least a portion of the obtained representations, the selecting based at least in part on historical execution data of at least one stochastic pipeline;
for a particular representation in a plurality of the selected improvement-relevant representations, identifying a critical path of the pipeline which is represented by the particular representation; and
; 
choosing a critical path by performing at least one of the following: applying at least one critical path relevance filter, eliminating from consideration a task which is completely a subset of another task within a particular execution instance of a directed acyclic graph, or finding for a particular task in a directed acyclic graph a longest connected chain of tasks which includes the particular task and removing a subset that is defined by the chain; and
at least one of the following: improving performance of the pipeline by reducing execution time of the critical task, or improving performance of the pipeline by reducing usage of a computational resource by the critical task.

           Claim 18. (Currently amended) The computer-readable storage medium of claim 16, wherein at least two of the stochastically constructed pipelines differ from one another due at least in part to at least one of the following: task addition, or task removal



a majority of task dependencies in the selected improvement-relevant representations are based on historical execution data of at least one stochastic pipeline

Claim 21. (Currently amended) The method of claim 7, wherein 

a majority of task durations in the selected improvement-relevant representations are based on historical execution data of at least one stochastic pipeline.

--End--

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed and renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Gupta et al. (US Publication No. 2020/0192994), discloses a microarchitecture modeling tool that is configured to model and analyze a microarchitecture using a dependency graph. Moreover, Aravind Vasudevan et al. (Mutual Inclusivity of the Critical Path and its Partial Schedule on Heterogeneous .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 17th, 2021